DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to applicant invention filed 01/30/2019.

Status of the claim
Claims 1-19 are currently pending for examination
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/30/2019 is being considered by the examiner.


Regarding claim 1, Ryali discloses:  A method of dynamically updating a product manual, the method comprising: 
receiving, by an information updating system, information related to a product from one or more data sources associated with the information updating system (Ryali [0020] discloses: The ITSM tool 103 is responsible for receiving and processing the incident tickets so as to provide fast and accurate resolution); 
analysing, by the information updating system, the information related to the product using predetermined techniques for identifying one or more issues associated with handling the product (Ryali [0024] discloses: The preparatory analyzer 107 analyzes all the previously logged incident tickets in the ITSM 103 based on their mechanization status and derives vectors or feature matrices using natural language processing that are subsequently employed for identification or determination of possible mechanization candidates); 
extracting, by the information updating system, resolution information for resolving each of the one or more issues from one or more resolution databases (Ryali [0063] discloses: extracting keywords from pre-processed incident ticket; [0062] discloses: resolving the incident ticket using an existing solution for the positive mechanization incident ticket by identifying the existing solution from a plurality of existing solutions indexed in a knowledge repository based on the incident ticket); 
Ryali didn’t disclose, but Garay disclose: identifying, by the information updating system, a portion of the resolution information missing in existing resolution information of the product manual based on a comparison of the resolution information with the existing resolution information (Garay [0097] discloses: customized resolution option 714 that has been determined based on the information submitted and a previously successful resolution option 716 (e.g., a resolution option that resolved a similar incident in the past and that is determined based on the pathway information and the incident data). If a resolution option isn't provided (or missing from previously resolution option), an incident report can be submitted and the incident is flagged or marked as a new incident);
updating, by the information updating system, the product manual with missing portion of the existing resolution information based on a logical resolution graph corresponding to the existing resolution information in the product manual (Garay [0092] discloses: reorganize or update or optimize the tree type data structures (as a logical resolution graph) that are stored in the database of the system for identifying resolutions. This reorganization enables more optimal resolution options to be generated in response to future incidents based on previous success rates and information collected).
Ryali and Garay are analogous art because they are) in the same field of endeavor, resolving incident. It would have been obvious to one of ordinary skill in the art, at the time of filling], to modify Ryali, to include the teaching of Garay, in order to accomplish for identifying resolutions based on recorded actions. The suggestion/motivation to combine is to for resolution information based on the series of actions and the incident data and transmitting a message that includes the resolution information to the client device {Garay [0006]).

Regarding claim 2, Ryali as modified discloses:  The method as claimed in claim 1, wherein the information related to the product comprises at least one of user queries related to the product and user feedback on the product (Ryali [0067] discloses: user requests for incident tickets; Garay [0029] discloses: the query from the client for resolving the current issue; Garay [0034] discloses the feedback).
(Ryali [0030] discloses: determining the number of keywords that descriptions belong to the give category; [0022] discloses: the logging the events a s incident tickets; [Garay [0024] discloses: user commands or action and click through)).
Regarding claim 4, Ryali as modified discloses:  The method as claimed in claim 1, wherein the one or more data sources include at least one of user assistance systems, social media sites, or user feedback platforms (Ryali [0028] discloses: The manual selection may be performed in consultation with domain experts such as automation domain expert, operational engineers, and so forth).
Regarding claim 5, Ryali as modified discloses:  The method as claimed in claim 1, wherein the one or more resolution databases comprise at least one of log information corresponding to previously resolved issues, product manuals of similar products, or resolutions provided by technical experts (Ryali [0024] disclose the previously logged incident tickets; [0026; 0050] discloses the SK-Base 109 is a knowledge repository  for the solutions indexed against the alert/tickets and store and update existing mechanization solutions in the SK-Based for subsequent resolution of the incident ticket). 
Regarding claim 6, Ryali as modified discloses:  The method as claimed in claim 1, wherein the logical resolution graph comprises a list of plurality of components associated with the product, issues associated with the plurality of components, and logical dependencies among the plurality of components (Garay [00892] discloses: the type of information that is stored in the tree type data structure such as the tree type data structure 500 of FIG. 5 is predetermined or restricted. For example, only the actions comprising user commands and transaction steps and the descriptions related to a certain incident (i.e., the path to pain point or the pathway that resulted in the incident) can be stored in the tree type data structure).

Regarding claim 7, Ryali as modified discloses:  The method as claimed in claim 1, wherein updating the product manual comprises identifying a position of insertion in the logical resolution graph for updating the missing portion of the existing resolution information in the product manual (Ryali [0057] discloses: KD-tree 400 may then be created through insertion. Subsequently, balancing of the KD-tree 400 may be performed for fast retrieval of use cases and therefore associated solutions).
Regarding claim 8, Ryali as modified discloses:  The method as claimed in claim 1 further comprises providing real-time notification to users of the product about updates in the product manual (Garay [0026] discloses: the user can be prompted or alerted to the occurrence of the error via a variety of mechanisms including but not limited to chat boxes, pop up messages, and new page redirections). 
Regarding claim 9, Ryali as modified discloses:   An information updating system for dynamically updating a product manual, the information updating system comprising: a processor; and a memory, communicatively coupled to the processor, wherein the memory stores processor-executable instructions, which on execution, cause the processor to (Ryali [0007]):
(Ryali [0020] discloses: The ITSM tool 103 is responsible for receiving and processing the incident tickets so as to provide fast and accurate resolution); 
analyse the information related to the product using predetermined techniques to identify one or more issues associated with handling the product; 
extract resolution information for resolving each of the one or more issues from one or more resolution databases (Ryali [0024] discloses: The preparatory analyzer 107 analyzes all the previously logged incident tickets in the ITSM 103 based on their mechanization status and derives vectors or feature matrices using natural language processing that are subsequently employed for identification or determination of possible mechanization candidates);
Ryali didn’t disclose, but Garay disclose: identify a portion of the resolution information missing in existing resolution information of the product manual based on a comparison of the resolution information with the existing resolution information (Garay [0097] discloses: customized resolution option 714 that has been determined based on the information submitted and a previously successful resolution option 716 (e.g., a resolution option that resolved a similar incident in the past and that is determined based on the pathway information and the incident data). If a resolution option isn't provided (or missing from previously resolution option), an incident report can be submitted and the incident is flagged or marked as a new incident);
 update the product manual with missing portion of the existing resolution information based on a logical resolution graph corresponding to the existing resolution information in the product manual (Garay [0092] discloses: reorganize or update or optimize the tree type data structures that are stored in the database of the system for identifying resolutions. This reorganization enables more optimal resolution options to be generated in response to future incidents based on previous success rates and information collected).
Ryali and Garay are analogous art because they are) in the same field of endeavor, resolving incident. It would have been obvious to one of ordinary skill in the art, at the time of filling], to modify Ryali, to include the teaching of Garay, in order to accomplish for identifying resolutions based on recorded actions. The suggestion/motivation to combine is to for resolution information based on the 

Regarding claim 10, Ryali as modified discloses:  The information updating system as claimed in claim 9, wherein the information related to the product comprises at least one of user queries related to the product and user feedback on the product (Ryali [0067] discloses: user requests for incident tickets; Garay [0029] discloses: the query from the client for resolving the current issue; Garay [0034] discloses the feedback)  
Regarding claim 11, Ryali as modified discloses:  The information updating system as claimed in claim 9, wherein to analyse the information related to the product, the processor is configured to: process the information related to the product to identify one or more product-specific keywords, one or more user actions, and corresponding user sentiment; and identify the one or more issues associated with handling the product based on correlation among the one or more product-specific keywords, the one or more user actions, and the corresponding user sentiment (Ryali [0030] discloses: determining the number of keywords that descriptions belong to the give category; [0022] discloses: the logging the events a s incident tickets; [Garay [0024] discloses: user commands or action and click through)).
Regarding claim 12, Ryali as modified discloses:  The information updating system as claimed in claim 9, wherein the one or more data sources include at least one of user assistance systems, social media sites, or user feedback platforms (Ryali [0028] discloses: The manual selection may be performed in consultation with domain experts such as automation domain expert, operational engineers, and so forth).
Regarding claim 13, Ryali as modified discloses:  The information updating system as claimed in claim 9, wherein the one or more resolution databases comprise at least one of log information (Ryali [0024] disclose the previously logged incident tickets; [0026; 0050] discloses the SK-Base 109 is a knowledge repository  for the solutions indexed against the alert/tickets and store and update existing mechanization solutions in the SK-Based for subsequent resolution of the incident ticket). 
Regarding claim 14, Ryali as modified discloses:  The information updating system as claimed in claim 9, wherein the logical resolution graph comprises a list of plurality of components associated with the product, issues associated with the plurality of components, and logical dependencies among the plurality of components (Garay [00892] discloses: the type of information that is stored in the tree type data structure such as the tree type data structure 500 of FIG. 5 is predetermined or restricted. For example, only the actions comprising user commands and transaction steps and the descriptions related to a certain incident (i.e., the path to pain point or the pathway that resulted in the incident) can be stored in the tree type data structure).

Regarding claim 15, Ryali as modified discloses:  The information updating system as claimed in claim 9, wherein the processor identifies a position of insertion in the logical resolution graph to update the missing portion of the existing resolution information in the product manual (Ryali [0057] discloses: KD-tree 400 may then be created through insertion. Subsequently, balancing of the KD-tree 400 may be performed for fast retrieval of use cases and therefore associated solutions).
Regarding claim 16, Ryali as modified discloses:   The information updating system as claimed in claim 9, wherein the processor provides real-time notification to users of the product about updates in the product manual (Garay [0026] discloses: the user can be prompted or alerted to the occurrence of the error via a variety of mechanisms including but not limited to chat boxes, pop up messages, and new page redirections). 

receiving information related to a product from one or more data sources associated with the information updating system(Ryali [0020] discloses: The ITSM tool 103 is responsible for receiving and processing the incident tickets so as to provide fast and accurate resolution); 
analysing the information related to the product using predetermined techniques to identify one or more issues associated with handling the product (Ryali [0024] discloses: The preparatory analyzer 107 analyzes all the previously logged incident tickets in the ITSM 103 based on their mechanization status and derives vectors or feature matrices using natural language processing that are subsequently employed for identification or determination of possible mechanization candidates); 
extracting resolution information for resolving each of the one or more issues from one or more resolution databases (Ryali [0063] discloses: extracting keywords from pre-processed incident ticket; [0062] discloses: resolving the incident ticket using an existing solution for the positive mechanization incident ticket by identifying the existing solution from a plurality of existing solutions indexed in a knowledge repository based on the incident ticket);
Ryali didn’t disclose, but Garay disclose: identify a portion of the resolution information missing in existing resolution information of the product manual based on a comparison of the resolution information with the existing resolution information (Garay [0097] discloses: customized resolution option 714 that has been determined based on the information submitted and a previously successful resolution option 716 (e.g., a resolution option that resolved a similar incident in the past and that is determined based on the pathway information and the incident data). If a resolution option isn't provided (or missing from previously resolution option), an incident report can be submitted and the incident is flagged or marked as a new incident); and 
updating the product manual with missing portion of the existing resolution information based on a logical resolution graph corresponding to the existing resolution information in the product manual (Garay [0092] discloses: reorganize or update or optimize the tree type data structures that are stored in the database of the system for identifying resolutions. This reorganization enables more optimal resolution options to be generated in response to future incidents based on previous success rates and information collected).
Ryali and Garay are analogous art because they are) in the same field of endeavor, resolving incident. It would have been obvious to one of ordinary skill in the art, at the time of filling], to modify Ryali, to include the teaching of Garay, in order to accomplish for identifying resolutions based on recorded actions. The suggestion/motivation to combine is to for resolution information based on the series of actions and the incident data and transmitting a message that includes the resolution information to the client device {Garay [0006]).


Contact Information
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY NGUYEN whose telephone number is (571)272-4025.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CINDY NGUYEN/             Examiner, Art Unit 2161